In the opinion herein handed down it is stated that the defendant, Butler, kept his car parked about 30 feet from the rear steps of the Cotten home; that "he always backed his car out to the street and in order to do so it was necessary for him to back somewhat at an angle from south to east, some 12 to 15 feet, and then straighten out so as to back his car straight to North Street through the driveway of the Cotten property." This statement may have given the impression that he always backed his car all the way to North Street whereas we find, on again reviewing the testimony, that what he did was to back some distance to his left or toward the northeast and then turn around in order to go forward.
In determining the issue of negligence that was presented, however, the point whether he usually backed his car all the Way to North Street or only part of the way and then turned around, is of no consequence as the accident happened whilst he was in the act of backing his car, cutting slightly to his left or toward the east as he did so. That is what he always did.
Otherwise, we find the facts to be as stated, on the basis of which the case was decided.
We have carefully considered all the other points raised in brief of counsel in support of their application for rehearing but remain convinced that all of their contentions have been properly disposed of.
The application will therefore be refused.
 *Page 24